

EXHIBIT 10.1


ROVI CORPORATION
EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT




 
    THIS EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT (the “Agreement”) is made
and entered into as of December 21, 2009 by and between Rovi Corporation, a
Delaware corporation (the “Company”) and Thomas Carson (“Executive”).
 
   WHEREAS, the Board of Directors (the “Board”) of the Company has recommended
and authorized the Company to enter into a severance agreement in the form
hereof with Executive; and
 
   WHEREAS, the Board has determined that, in the event of a possible threatened
or pending sale or other change in control of the Company, it is imperative that
the Company and the Board be able to rely upon Executive to continue in
Executive’s position, and that the Company be able to receive and rely upon
Executive’s advice, if requested, as to the best interests of the Company and
its stockholders without concern that Executive might be distracted by the
personal uncertainties and risks created by any such possible transactions; and
 
   WHEREAS, in connection with the foregoing, Executive may, in addition to
Executive’s regular duties, be called upon to assist in the assessment of any
such possible transactions, advise management and the Board as to whether such
proposals would be in the best interests of the Company and its stockholders,
and to take such other actions as the Board might determine to be appropriate;
 
   NOW, THEREFORE, to assure the Company that it will have the continued
dedication of Executive and the availability of Executive’s advice and counsel
through the occurrence of any Change in Control (as defined in Section 1(b)
below) of the Company, and to induce Executive to enter into and remain in the
employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:


1.  
Payment of Severance Benefit.

 
   (a)    In the event that a Change in Control (as hereinafter defined) occurs
and, within the period beginning ninety (90) days before the date of the Change
in Control and ending twelve (12) months thereafter, (a) Executive’s employment
is terminated by the Company or a Subsidiary (as hereinafter defined) without
Cause (as hereinafter defined) or (b) Executive voluntarily terminates his/her
employment with Company and its Subsidiaries with Good Reason (as hereinafter
defined), then the Company shall pay to Executive severance pay under this
Agreement.  Transfer of Executive’s employment from the Company to a Subsidiary
(or to an entity of which the Company is a Subsidiary) or from a Subsidiary to
the Company or to another Subsidiary (or to an entity of which the Company is a
Subsidiary), by itself shall not be considered a termination of Executive’s
employment.  Such severance pay shall be in the form of salary continuation of
Executive’s regular base pay in effect ninety (90) days before the time of the
Change in Control or at the time of the termination of his employment, whichever
is greater.  The Company shall pay such severance pay during the twelve (12)
month period immediately following the date on which Executive’s employment with
the Company terminates; provided, however, that, if Executive commences new
employment within such twelve (12) month period, such severance pay shall cease
on the later of (i) the date six (6) months after Executive’s employment with
the Company terminates or (ii) the date Executive commences new employment.
 
   (b)     “Change in Control” means any of the following events: (i) any
“person” or “group” (as defined in or pursuant to Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly (including by
holding securities which are exercisable for or convertible into shares of
capital stock of the Company), of securities of the Company
 

 
representing 50% or more of the voting power of the outstanding shares of
capital stock of the Company entitled to vote generally in the election of
directors; (ii) the Company sells or exchanges, through merger, assignment or
otherwise, in one or more transactions, other than in the ordinary course of
business, assets which provided at least seventy percent (70%) of the revenues
or pre-tax net income of the Company and its Subsidiaries on a consolidated
basis during the most recently completed fiscal year; or (iii) Continuing
Directors cease to constitute at least a majority of the Board.  “Continuing
Directors” are (A) each director serving on the Board on May 5, 2008, and (B)
any successor to any such director whose nomination or selection was approved by
a majority of the directors in office at the time of the director’s nomination
or selection.  Notwithstanding the foregoing, the following events shall not
constitute a Change in Control: any acquisition of beneficial ownership pursuant
to (i) a reclassification, however effected, of the Company’s authorized common
stock, or (ii) a corporate reorganization involving the Company or a Subsidiary
which does not result in a material change in the ultimate ownership by the
stockholders of the Company (through their ownership of the Company or its
successor resulting from the reorganization) of the assets of the Company and
its Subsidiaries, but only if such reclassification or reorganization has been
approved by the Board.
 
   (c)   “Cause” means the occurrence of any one or more of the following: (i)
conviction of any felony or any act of fraud, misappropriation or embezzlement
which has an immediate and materially adverse effect on the Company or a
Subsidiary; (ii) engaging in a fraudulent act to the material damage or
prejudice of the Company or a Subsidiary or engaging in conduct or activities
materially damaging to the property, business or reputation of the Company or a
Subsidiary; (iii) failure to comply in any material respect with the terms of
any applicable employment agreement or any written policies or directives of the
Board which have an immediate and materially adverse effect on the Company or a
Subsidiary and which has not been corrected within 30 days after written notice
from the Company of such failure; (iv) any material act or omission involving
malfeasance or negligence in the performance of employment duties which has an
immediate and materially adverse effect on the Company or a Subsidiary and which
has not been corrected within 30 days after written notice from the Company; or
(v) material breach of any other agreement with the Company, which has an
immediate and materially adverse effect on the Company or a Subsidiary and which
has not been cured within 30 days after written notice from the Company of such
breach.
 
   (d)   “Good Reason” means the occurrence of any of the following without the
Executive’s consent: (i) a material diminution in the Executive’s authority,
duties or responsibilities, or the assignment to the Executive of any duties or
responsibilities that are inconsistent with the Executive’s authority, duties or
responsibilities; (ii) a material diminution in the Executive’s base salary; or
(iii) a relocation of the Executive’s principal place of employment to a new
work site requiring an increase in one-way commute from Executive’s residence of
more than thirty-five (35) miles.    Within 90 days of the initial occurrence of
any of the events listed in this section, Executive must provide written notice
to the Company of the occurrence of the event, and the Company shall have 30
days following receipt of such notice during which it may remedy the
condition.  If Executive fails to give such notice within the 90 day period or
the Company remedies the condition within the 30 day period, the occurrence of
such event shall not constitute “Good Reason.”
 
    (e)   “Subsidiary” means (i) any corporation, foreign or domestic, in which
the Company directly or indirectly owns 50% or more of the issued and
outstanding voting stock on an “as converted basis” or (ii) any partnership,
foreign or domestic, in which the Company owns a direct or indirect interest
equal to 50% or more of the outstanding equity interests.
 
   (f)    Notwithstanding the foregoing, if any payment hereunder, or any
portion thereof, is considered “nonqualified deferred compensation” that is to
be paid to Executive at a time that he is considered to be a “specified
employee,” in each case as defined and determined for purposes of Section 409A
of the Internal Revenue Code of 1986 as amended ("Section 409A"), and is to be
paid within six months following Executive’s termination of employment, then to
the extent that such payment is not otherwise exempt from the application of the
20% excise tax under Section 409A, such payment shall be delayed and paid on the
first day of the seventh calendar month following the month in which Executive’s
termination of employment occurs.
 
2




2.  
Welfare Benefits.

 
   (a)    During the period that Company is obligated to pay Executive severance
pay pursuant to Section 1(a) above, or, if sooner, until Executive is entitled
to Welfare Benefits (as defined below) under any plan maintained by any entity
employing Executive after Executive’s employment with the Company terminates,
Company shall provide to Executive (and his/her spouse and other qualified
dependents) all Welfare Benefits that Company provided to Executive (and his/her
spouse and qualified dependents) immediately prior to the Change in
Control.  For purposes of this Agreement, the term “Welfare Benefits” shall
include, without limitation, all life, dental, health, accident and disability
benefit plans, other similar welfare plans, and any equivalent successor policy,
plan, program or arrangement that may now exist or be adopted hereafter by the
Company or a Subsidiary.  Notwithstanding the foregoing, with respect to any
Welfare Benefits provided through an insurance policy, the Company’s obligation
to provide such Welfare Benefits following a Change in Control shall be limited
by the terms of such policy; provided, however, that (i) the company shall make
reasonable efforts to amend such policy to provide the continued coverage
described in this Section 2(a) and (ii) if such policy is not amended to provide
the continued benefits described in this Section 2(a), the Company shall pay
Executive’s cost of comparable replacement coverage.
 
   (b)    If prior to the Change in Control Executive was required to contribute
towards the cost of a Welfare Benefit as a condition of receiving such Welfare
Benefit, the Executive may be required to continue contributing towards the cost
of such Welfare Benefit under the same terms and conditions as applied to the
Executive immediately prior to the Change in Control in order to receive such
Welfare Benefit.
  
3.   
Equity Compensation.

The Company has granted Executive options to purchase Company common stock that
are currently outstanding, but not yet exercisable in whole or in
part.  Additionally, the Company has granted Executive restricted shares of
Company common stock that have not yet vested and become nonforfeitable.  The
Company may grant Executive additional stock options, restricted stock or other
forms of equity compensation in the future.  The currently outstanding stock
options and restricted stock and any future equity compensation Company grants
to Executive are hereinafter referred to as the “Stock
Awards.”   Notwithstanding the provisions of any agreement(s) pursuant to which
the Stock Awards are granted, in the event that a Change in Control occurs and,
within the period beginning ninety (90) days before the date of the Change in
Control and ending twelve (12) months thereafter, (a) Executive’s employment is
terminated by the Company or a Subsidiary without Cause or (b) Executive
voluntarily terminates his employment with Company and its Subsidiaries with
Good Reason, then on the last day of Executive’s employment with the Company and
its Subsidiaries, all of the Stock Awards held by Executive shall become fully
vested and exercisable.
 
4. 
Other Employee Benefits.

The benefits provided to Executive hereunder shall not be affected by or reduced
because of any other benefits (including, but not limited to, salary, bonus,
pension, stock option or stock purchase plan) to which Executive may be entitled
by reason of his employment with the Company or any Subsidiary thereof or the
termination of his employment with the Company, and no other such benefit by
reason of such employment shall be so affected or reduced because of the
benefits bestowed by this Agreement.  Notwithstanding the foregoing, if
Executive qualifies for severance pay under Section 1(a) of this Agreement, such
severance pay will be in lieu of, and not in addition to, any severance to other
termination payments to which Executive may be entitled under any employment
agreement with, or other plan or arrangement of, the Company.
 
5. 
Withholding.

All amounts payable by the Company hereunder shall be subject to all federal,
state, local and other withholdings and employment taxes as required by
applicable law.
 
 
6.  
 Subsequent Employment with Competitor.

Executive’s right to receive benefits under this Agreement, including
Executive’s right to exercise any Stock Awards that have accelerated under this
Agreement, shall cease immediately upon Executive’s employment by any company
that the Company reasonably determines to be a competitor of the Company and its
Subsidiaries.
 
 
3


 
7.  
No Solicitation of Employees.

Executive hereby agrees that for a period of one year following the termination
of Executive’s employment by or contractual relationship with the Company, for
whatever reason, Executive will not directly or indirectly solicit, induce or
influence any person who is engaged as an employee or otherwise by the Company
or its Subsidiaries to seek employment with any other business, nor will
Executive provide any information regarding employees of the Company or its
Subsidiaries for the purpose of directly or indirectly soliciting, inducing or
influencing an employee of the Company or its Subsidiaries to seek employment
with any other business, including without limitation name, e-mail address,
telephone or fax numbers, job titles or compensation information, to any third
party without the prior written consent of the Company.  Executive acknowledges
that such information is proprietary to the Company and that providing such
information for any unauthorized purpose, including without limitation the
direct or indirect solicitation of such employees for employment, is strictly
prohibited, and Executive further acknowledges that violation of this provision
would result in damage to the Company for which Executive may be held personally
liable, and Executive agrees that should Executive violate this provision, the
Company may obtain injunctive relief as well as actual, incidental, or punitive
damages, if appropriate.
 
 
8.
Arbitration of Claims.

The following arbitration provisions shall apply to any claim brought by
Executive or the Company after the date of this Agreement even if the facts upon
which the claim is based arose prior to the execution of this Agreement.
 
   (a)           Claims Covered by this Agreement.  To the maximum extent
permitted by law, the Company and Executive mutually consent to the resolution
by arbitration of all claims or causes of action that the Company may have
against Executive or that Executive may have against the Company or against its
officers, directors, employees, or agents in the capacity as such or otherwise
(collectively “claims”).  The claims covered by this Agreement include, but are
not limited to, claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination (including, but not limited to,
race, sex, sexual harassment, or any type of unlawful harassment, religion,
national origin, age, marital status, medical condition, disability or sexual
orientation); claims for wrongful termination in violation of public policy; and
claims for violation of any federal, state, or other governmental law, statute,
regulation or ordinance, including, but not limited to, all claims arising under
Title VII of the Civil Rights Act of 1969, as amended, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the California Fair
Employment & Housing Act, the California Labor Code, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Fair Labor Standards Act or Employee
Retirement Income Security Act.
 
   (b)           Claims Not Covered by the Agreement.  Claims Executive may have
for workers’ compensation, unemployment compensation benefits or wage and hour
claims within the jurisdiction of the California Labor Commissioner are not
covered by this Agreement.  Notwithstanding the fact that Executive is not
required to arbitrate such claims, he/she may, if he/she so chooses, submit wage
and hour claims to binding arbitration pursuant to this Agreement.  Also not
covered are claims by either party for injunctive and/or other equitable relief,
as to which the parties understand and agree that either party may seek and
obtain relief from a court of competent jurisdiction.
 
    (c)           Required Notice of All Claims.  The Company and Executive
agree that the aggrieved party must give written notice of any claim to the
other party.  Written notice to the Company, or its officers, employees or
agents shall be sent to the Company’s Chief Executive Officer.  Executive will
be given notice at the last address recorded in his/her personnel file or such
other address as Executive may provide to the Company from time to time
following the date of this Agreement by a writing specifying that it is the
address for notice under this Agreement.  The written notice shall identify and
describe the nature of all claims asserted and detail the facts upon which such
claims are based.  The notice shall be sent to the other party by certified or
registered mail, return receipt requested.
 
   (d)           Arbitration Procedures.  The Company and Executive agree that,
except as provided in this Agreement, any arbitration shall be in accordance
with and under the auspices and rules of the American Arbitration Association
(hereinafter the “Arbitration Service”).  The arbitration shall take place in
Santa Clara County, California, unless the parties mutually agree to conduct the
arbitration in a different
 
4


 
location.  The arbitrator shall be selected by the mutual agreement of the
parties.  If the parties cannot agree on a neutral arbitrator, Executive first,
and then the Company, will alternately strike names from a list provided by the
Arbitration Service until only one name remains.  The arbitrator shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or
voidable.  The arbitrator shall apply the applicable statue of limitations to
any claim, taking into account compliance with subparagraph paragraph 8(c) of
this Agreement.  The arbitrator shall issue a written opinion and award, which
shall be signed and dated.  The arbitrator shall be permitted to award those
remedies that are available under applicable law.  The arbitrator’s decision
regarding the claims shall be final and binding upon the parties.  The
arbitrator’s award shall be enforceable in any court having jurisdiction
thereof.
 
   (e)           Acknowledgment of Jury Trail Waiver.  Executive understands
that, by this Agreement, he/she is waiving his right to have a claim adjudicated
by a court or jury.  Any party may be represented by an attorney or other
representative selected by the party.
 
   (f)           Arbitration Fees and Costs; Attorneys’ Fees.  Executive will be
required to pay an arbitration fee to initiate the arbitration equal to what
he/she would be charged as a first appearance fee in court.  The Company shall
advance the remaining fees and costs of the arbitrator.  However, to the extent
permissible under the law, and following the arbitrator’s ruling on the matter,
the arbitrator may rule that the arbitrator’s fees and costs be distributed in
an alternative manner.  The arbitrator’s award in any arbitration brought
pursuant to the provisions of this Agreement shall provide for the prevailing
party to recover from the other party the prevailing party’s reasonable
attorneys’ fees relating to such action.
   
   (g)           Requirements for Modification or Revocation.  This agreement to
arbitrate shall survive the termination of Executive’s employment with the
Company.  It can only be revoked or modified by a writing signed by the parties
that specifically states an intent to revoke or modify this Agreement.
 
   (h)           Consideration.  Executive understands that the provisions for
severance pay as set forth herein and his continued employment with the Company
are consideration for his/her acceptance of these arbitration provisions.  In
addition, the promises by the Company and by Executive to arbitrate claims,
rather than litigate them before courts or other bodies, provide consideration
for each other.
   
    (i)           Violation of this Agreement.  Should any party to this
Agreement hereafter institute any legal action or administrative proceeding
against the other with respect to any claim required to be arbitrated under this
Agreement or pursue any arbitral dispute by any method other than arbitration,
the responding party shall recover from the initiating party all damages, costs,
expenses and attorneys’ fees incurred as a result of such action.
 

 

 9.   Entire Agreement; Effect of Prior Agreements.    

This is the complete agreement of the parties on the subjects set forth herein,
including severance pay upon a Change in Control and arbitration of
disputes.  This Agreement supersedes any prior or contemporaneous oral or
written understanding on such subjects.  No party is relying on any
representations, oral or written, on the subject of the effect, enforceability,
or meaning of this Agreement, except as specifically set forth in this
Agreement.  In the event of a conflict between any of the terms of this
Agreement and any of the terms of (i) any of the agreements related to the Stock
Awards, or (ii) that certain accepted original offer of employment between
Executive and the Company dated May 2, 2008, the terms of this Agreement shall
prevail.  Without limiting the generality of the foregoing, the arbitration
provisions of the arbitration policy accompanying the original offer of
employment shall be superseded by the arbitration provisions set forth in this
Agreement.
 

 

 10. Amendment.      This Agreement may not be amended without the prior written
consent of both Executive and the Company.          

 
5





11.   No Right to Continued Employment.    

This Agreement does not constitute a contract of employment, does not change the
status of the Executive’s employment and does not change the Company’s policies
regarding termination of employment.  Nothing in this Agreement shall be deemed
to give Executive the right to be retained in the service of the Company or to
deny the Company any right it may have to discharge or demote Executive at any
time; provided, however, that any termination of employment of Executive, or any
removal of Executive as an executive officer of the Company primarily in
contemplation of a Change in Control shall not be effective to deny Executive
the benefits of this Agreement, including without limitation Sections 1, 2 and 3
hereof.  No provision of this Agreement shall in any way limit, restrict or
prohibit Executive’s right to terminate employment with the Company or leave
his/her position as a senior executive.
 

12.   Severability.     If a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
that provision will be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, or, if it is not possible to so
adjust such provision, this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.  The invalidity and
unenforceability of any particular provision of this Agreement shall not affect
any other provision hereof, and all other provisions of the Agreement shall be
valid and enforceable to the fullest extent possible.

 
 

 13.  Successors.    

   
    (a)   The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
 
   (b)           This Agreement shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.

14.   
Governing Law. 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without regard or reference to the rules of conflicts of
law that would require the application of the laws of any other jurisdiction.
 
 
   IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof.
   

 

 ROVI CORPORATION  EXECUTIVE    By_____/s/ Alfred J.
Amoroso________________        _/s/ Thomas Carson________________________  
 Alfred J. Amoroso, CEO  Thomas Carson, EVP Worldwide Sales and
Services
             

 
                                                                                                      


                                                                                     


 

 
 
6
 